—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances. The Attorney General has advised this Court by letter that the determination at is*745sue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Pena v Goord, 284 AD2d 752).
Cardona, P. J., Mercure, Crew III, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.